Case 2:19-cv-06020-DMG-MRW Document 22 Filed 07/08/20 Page 1 of 2 Page ID #:130



   1

   2

   3

   4

   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10

  11   MYRA HUIZAR,                        Case No.: CV 19-6020-DMG (MRWx)
  12                                       ORDER DISMISSING ENTIRE
                    Plaintiff,
                                           ACTION WITH PREJUDICE
  13                                       PURSUANT TO FEDERAL RULE OF
              vs.                          CIVIL PROCEDURE 41 [21]
  14
       AT&T MOBILITY LLC and DOES
  15   1 through 25, inclusive,
  16                Defendants.
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
Case 2:19-cv-06020-DMG-MRW Document 22 Filed 07/08/20 Page 2 of 2 Page ID #:131



   1          Pursuant to the parties’ Stipulation, and good cause appearing,
   2          IT IS HEREBY ORDERED THAT:
   3         1.      The above-captioned action is hereby dismissed in its entirety pursuant
   4   to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure (“FRCP”);
   5         2.      Pursuant to FRCP 41(a)(1)(B), the dismissal is with prejudice as to all
   6   of Plaintiff’s claims; and
   7         3.      The parties shall bear their own fees and costs.
   8

   9   DATED: July 8, 2020                     _____________________________
  10                                           DOLLY M. GEE
                                               UNITED STATES DISTRICT JUDGE
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
